DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/05/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 6-7 and 18-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claims 6 and 18, the claims recite “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle” (Claim 6) and “further comprising stimulating a vestibular saccule to a substantial substantial exclusion. This phrase could indicate that there is a small amount of stimulation happening to the utricle. The examiner recommends clarifying this term within the context of the system and the method.
In regard to claims 7 and 19, the claims recite “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular utricle to a substantial exclusion of a vestibular saccule” (Claim 7) and “further comprising stimulating a vestibular utricle to a substantial exclusion to a vestibular saccule” (Claim 19), however the phrase “substantial exclusion” is a relative term which renders the claims indefinite. When stated in this way it is unclear the extent to which the exclusion of the stimulation is considered to be substantial exclusion. This phrase could indicate that there is a small amount of stimulation happening to the saccule. The examiner recommends clarifying this term within the context of the system and the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being anticipated by Lattner et al. US 20080275513 A1 “Lattner” and further in view of Kappus et al. US 20160057525 A1 “Kappus”.
In regard to claim 1, Lattner teaches “A system for use in diagnosing vestibular otolith function comprising:” [Abstract, 0034] “a focused ultrasonic generator that is configured to target acoustic radiation force to a selected otoconial mass within a patient’s inner ear […]” [Claim 1, Claim 2, 0035, 0042, 0062]; and “a response capture device that is configured to capture patient response to the acoustic radiation force being applied to the selected otoconial mass […]” [0035, 0050].
In regard to a system for use in diagnosing vestibular otolith function, Lattner discloses “An apparatus and method in which the portions of the labyrinth are associated with the labyrinthine sense and/or the nerves associated therewith are stimulated to perform at least one of the following functions: augment or control a patient’s respiratory function, open the patient’s airway, induce sleep, and/or counteract vertigo” [Abstract]. In this case, the “receptors of the labyrinth associated with the labyrinthine sense and/or the nerves or nerve branches associated with such receptors, including the saccule, utricle, semicircular canals, vestibular nuclei, vestibular nerve and its nerve branches” [0034], and these receptors are located within the inner ear, the apparatus and method can be applied to the 
In regard to a focused ultrasonic generator that is configured to target acoustic radiation force to a selected otoconial mass within a patient’s inner ear, Lattner discloses “A vestibular stimulation system comprising: a power supply; a stimulation element operatively coupled to the power source and adapted to provide stimulation energy to at least a portion of a vestibular system” [Claim 1] and “wherein the stimulation element is one of: an electrode, a mechanism that generates a mechanical motion as the stimulation energy, a sonic emitter, an ultrasonic emitter […]” [Claim 2]. Additionally, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following components: a stimulation element 32 that performs the actual stimulation of the tissue” [0035]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave” [0042]. Otoconial masses by definition include the utricle and saccule within the inner ear of a patient. The vestibular system includes the otolith organs of the utricle and saccule in addition to three semicircular canals. Additionally, ultrasonic emitters (i.e. ultrasonic generators) are configured to emit ultrasonic (i.e. acoustic) waves which interact with tissue and/or organ systems to produce an acoustic radiation force. In order for an ultrasonic wave to reach a specific portion of the inner ear, the ultrasonic emitter (i.e. generator) had to be configured to focus on that portion, therefore, the ultrasonic emitter constitutes a focused ultrasonic generator. Since the stimulation element is adapted to provide stimulation energy to at least a portion of the vestibular system (i.e. the utricle, saccule, etc.) and the stimulation element can be an ultrasonic emitter, under broadest reasonable interpretation, the system includes a focused ultrasonic generator that is configured to target acoustic radiation force to a selected 
In regard to a response capture device that is configured to capture patient response to the acoustic radiation force being applied to the selected otoconial mass, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: a stimulation element 32 that performs the actual stimulation of the tissue, a sensor 34 to detect a physiological condition of the patient and a power/control unit 36 that receives the signals provided by sensor 34 […]” [0035]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a characteristic of the patient of interest” [0050], under broadest reasonable interpretation the sensor 34 constitutes a response capture device that is configured to capture patient response to the acoustic radiation force being applied to the selected otoconial mass located in the inner ear.
Lattner does not teach “wherein the acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” or “as they relate to different directions of stimulation, including the specified direction”.
Kappus teaches “wherein the acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” [0094, FIG. 10], “as they relate to different directions of stimulation, including the specified direction” [0094].
In regard to the acoustic radiation force being applied at a specified direction, the specified direction selected from multiple possible directions corresponding to different directions of stimulation, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the system of Lattner so as to include the acoustic radiation force being applied at a specific direction as disclosed in Kappus in order to allow the acoustic radiation force to reach a specific location within the inner ear of the patient. By having ultrasonic emitters (i.e. 60a, 60b of Kappus) that can be adjusted to a desired position and orientation relative to the ear canals of 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner, Likewise, Lattner teaches “wherein the response capture device measures vestibular-evoked brainstem response” [0071, 0072].
In regard to a vestibular-evoked brainstem response, Lattner discloses “sensor 34 in this embodiment can detect the electrical/neural activity of a patient associated with a patient's respiration” [0071]. Furthermore, Lattner discloses “stimulation is provided to the vestibular system in synchronization with the patient's breathing, so that stimulation of vestibular nerve 42 occurs at an appropriate time to coincide with the onset of an inspiration […] induce a stimulation in the target tissue and the time it may take for the excitation of the vestibular nerve to travel to the portions of the body, such as the brainstem, where it induces a stimulation in the nerves associated with respiration” [0072]. Therefore, since the sensor (i.e. response capture device) can detect neural activity in response to a patient’s respiration and the brainstem can induce stimulation in the nerves associated with respiration, under broadest reasonable interpretation, the sensor can measure vestibular-evoked brainstem response.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner, Likewise, Lattner teaches “wherein the response capture device measures body movements or sway” [0019, 0109].

In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Lattner teaches “wherein the focused ultrasonic generator is configured to direct an ultrasonic energy towards a vestibular utricle to a substantial exclusion of a saccule” [0018, 0063, FIG. 5, 0042].
In regard to the focused ultrasonic generator directing ultrasonic energy toward the vestibular utricle to the substantial exclusion of a saccule, Lattner discloses “locations on one or more of the semicircular canal(s), saccules, and/or utricles can be stimulated so as to cause a back and forth flow of the fluid in the semicircular canal to create the rocking sensation” [0018]. Since one or more locations on the utricle can be stimulated, under broadest reasonable interpretation the ultrasonic generator can be configured to direct ultrasonic energy towards a vestibular utricle. Furthermore, Lattner discloses “In addition, FIG. 5 illustrates electrodes or pressure application devices 64, 66 and 68 provided on an ampullae 46b, and portions of utricle 46c for stimulating these structures” [0063]. Since the electrodes can be provided on portions of utricle 46c” [0063]. As shown in FIG. 5, the electrodes or pressure application devices are located on the ampullae 46b and the utricle 46c and not on the saccule 46d. 
In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “wherein a signal from the response capture device is used in a feedback loop to control a physiological response by adjusting the acoustic radiation force” [0051].
In regard to a feedback loop to control the physiological response, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasound stimulus (i.e. the acoustic radiation force) from the ultrasonic generator in order to control the physiological response (i.e. function). Since the power/control device can receive the signal from the capture device and control the application of stimulation energy applied by the stimulation element, under broadest reasonable interpretation, the power/control device is capable of acting as a feedback loop to control a physiological response by adjusting the acoustic radiation force.
In regard to claim 14, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, 
In regard to the feedback loop, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasound stimulus from the ultrasonic generator in order to control the physiological response (i.e. function). Since the power/control device can receive the signal from the capture device and control the application of stimulation energy applied by the stimulation element, under broadest reasonable interpretation, the power/control device is capable of acting as a feedback loop.
In regard to controlling body posture, balance or sway, Lattner discloses “The present invention contemplates counteracting vertigo and/or dizziness by stimulating the vestibular system in an offsetting fashion to, in effect mask out or block the neural transmissions that the brain would otherwise interpret at dizziness or a vertigo sensation” [0111]. Vertigo is a balance disorder [0112], therefore the act of counteracting vertigo by blocking the neural transmissions to the brain would allow for the patient to have better control of their balance. Thus, under broadest reasonable interpretation, a feedback loop would have to be present in order to control this counteraction of vertigo. Furthermore, Lattner discloses “one object of this embodiment of the present invention is to simulate rocking for the purpose of inducing sleep, a further variation of this embodiment of the present invention contemplates detecting when the patient has fallen asleep and automatically discontinuing the rocking type stimulation” [0100]. In this case the term rocking “also refers to the sensation of side to side, lateral or a 
In regard to claim 16, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “wherein the feedback loop is used treat attacks of vertigo” [0019, 0051].
In regard treating attacks of vertigo, Lattner teaches “Countering vertigo and/or dizziness is accomplished by stimulating the vestibular system in a manner to as to mask out the signals from the vestibular system that would otherwise be interpreted by the brain as a spinning sensation” [0019]. Furthermore, Lattner discloses “stimulating the vestibular system only takes place when the signals from the vestibular system would be interpreted by the brain as a spinning sensation and/or when the signals from the vestibular system are not normal, which, if not treated, may cause the patient to experience vertigo” [0019]. Since this stimulation only takes place when the signals from the vestibular system are abnormal and the “power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051], under broadest reasonable interpretation the power/control device (i.e. feedback loop) can be used to treat attacks of vertigo.
In regard to claim 17, Lattner teaches “A method for analyzing vestibular otolith function comprising: stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear with an ultrasonic energy from a focused ultrasonic generator; and capturing a patient 
In regard to a method for analyzing vestibular otolith function, Lattner teaches “A vestibular stimulation method comprising: providing a stimulation energy to at least a portion of a vestibular system of a patient; and controlling an application of the stimulation energy to at least a portion of a vestibular system of such a patient so as to counteract vertigo or dizziness by masking out signals from the vestibular system of such a patients” [Claim 8]. Furthermore, since the “present invention contemplates stimulating one or more locations in the inner ear associated with the labyrinthine sense, in addition to or in place of direct stimulation of the vestibular nerve and its branches, as shown in FIGS. 2, 3 and 4, in order to provide a therapeutic benefit” [0062], under broadest reasonable interpretation, the vestibular stimulation method can be used to assess (i.e. diagnose) vestibular otolith function.
In regard to stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear, Lattner discloses “providing a stimulation energy to at least a portion of a vestibular system of a patient” [Claim 8]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave” [0042]. Otoconia by definition include the utricle and saccule within the inner ear of a patient. The vestibular system includes the otolith organs of the utricle and saccule in addition to three semicircular canals. Additionally, ultrasonic emitters (i.e. ultrasonic generators) are configured to emit ultrasonic (i.e. acoustic) waves which interact with tissue and/or organ systems to produce an acoustic radiation force. Since the stimulation energy is provided to at least a portion of the vestibular system (i.e. the utricle, saccule, etc.) and the stimulation can be performed using an ultrasonic device (i.e. an focused ultrasonic generator), under broadest reasonable interpretation, the method involves stimulating, with a targeted acoustic radiation force, a selected otoconia within a patient’s inner ear.

In regard to capturing a patient response to the acoustic radiation force being applied to the target otolith organ in the specified direction, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: a stimulation element 32 that performs the actual stimulation of the tissue, a sensor 34 to detect a physiological condition of the patient and a power/control unit 36 that receives the signals provided by sensor 34 […]” [0035]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a characteristic of the patient of interest” [0050], under broadest reasonable interpretation the sensor 34 constitutes a response capture device that is capable of capturing a patient response to the targeted acoustic radiation force being applied in the specified direction.
Lattner does not teach “wherein the targeted acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions”.
Kappus teaches “wherein the targeted acoustic radiation force is applied at a specified direction, the specified direction selected from multiple possible directions” [0094, FIG. 10].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Lattner so as to include the acoustic radiation force being applied at a specific direction as disclosed in Kappus in order to allow the acoustic radiation force 
In regard to claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. Likewise, Lattner teaches “further comprising stimulating a vestibular utricle to a substantial exclusion of a saccule” [0018, 0063, FIG. 5, 0042].
In regard to directing ultrasonic energy toward a vestibular utricle to the substantial exclusion of a saccule, Lattner discloses “locations on one or more of the semicircular canal(s), saccules, and/or utricles can be stimulated so as to cause a back and forth flow of the fluid in the semicircular canal to create the rocking sensation” [0018]. Since one or more location on the utricle can be stimulated, under broadest reasonable interpretation the ultrasonic generator can be configured to direct ultrasonic energy towards a vestibular utricle. Furthermore, Lattner discloses “In addition, FIG. 5 illustrates electrodes or pressure application devices 64, 66 and 68 provided on an ampullae 46b, and portions of utricle 46c for stimulating these structures” [0063]. Since the electrodes can be provided on portions of utricle 46c” [0063]. As shown in FIG. 5, the electrodes or pressure application devices are located on the ampullae 46b and the utricle 46c and not on the saccule 46d. Since “stimulating the vestibular area or specific sites within this area using a sonic or ultrasonic device that delivers stimulation on a carrier wave typically above 20,000 Hz” [0042], the utricles can be stimulated and electrodes can be provided on portions of the utricle so as to stimulate them, under broadest reasonable interpretation, the focused ultrasonic generator can be configured to direct an ultrasonic energy towards a vestibular utricle to a substantial exclusion of a saccule.
In regard to claim 20, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Lattner. Likewise, Lattner teaches “further comprising a feedback control loop where the targeted acoustic radiation force is adjusted based on the patient response for the purpose of controlling the patient response” [0051].
In regard to a feedback control loop, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasonic stimulus (i.e. the targeted acoustic radiation force) in order to control the physiological response. Since the power/control device can receive the signal from the capture device and control the application of stimulation energy applied by the stimulation element, under broadest reasonable interpretation, the power/control device is capable of acting as a feedback control loop which is capable of adjusting the targeted acoustic radiation force based on the patient response for the purpose of controlling the patient response.
Claims 2, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” as applied to claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 above, and further in view of Galea et al. US 20160007921 A1 "Galea".
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “The system as recited in claim 1, wherein the response capture device measures” [0034, 0050].

The combination of Lattner and Kappus does not teach that the response capture device “measures vestibular-evoked myogenic potentials”.
Galea teaches that the response capture device “measures vestibular-evoked myogenic potentials [0046, 0016].
In regard to measuring vestibular-evoked myogenic potentials, Galea discloses “In healthy people, there is both Nystagmus response and an EMG response. In injured people, there is an aberrant or absent response. Thus, system 10 can assess vestibular otolith-spinal reflex function by incorporating measurement of the cervical vestibular evoked myogenic potential (cVEMP) and the ocular vestibular evoked myogenic potential (oVEMP) using EMG sensors 22a, 22b” [0046]. Furthermore, in regard to the response capture device, Galea discloses “The stimulation device may provide a stimulus to a predetermined location on the head and the processing subsystem may measure a vestibular response from signals from the at least one camera or the EMG sensors to perform an otolith evaluation test” [0016]. Therefore, the at least one camera of the EMG sensors act as response capture devices since the processing subsystem utilizes the signals from these devices to measure a vestibular response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include a response capture device capable of measuring vestibular-evoked myogenic potentials as disclosed in Galea in 
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “The system as recited in claim 1, wherein the response capture device measures” [0034, 0050].
In regard to a response capture device that is configured to measure patient responses, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following three components: […] a sensor 34 to detect a physiological condition of the patient” [0034]. Since “the present invention contemplates using any sensor that is capable of detecting or monitoring a characteristic of the patient of interest” [0050], under broadest reasonable interpretation the sensor (i.e. response capture device) can be configured to capture the patient response to the ultrasonic energy generated by the ultrasonic generator (i.e. the stimulation element).
The combination of Lattner and Kappus does not teach that the response capture device “measures eye movement”.
Galea teaches that the response capture device “measures eye movement” [0044].
In regard to measuring eye movement, Galea discloses “System 10 may also perform ocular metric evaluation test. To do this, display device 24 displays a moving target, e.g., moving target 98, FIG. 7, to the user and the user is asked to follow the target with his or her eyes to the best of his or her ability while keeping the head stationary. At least one camera 30 monitors the motion of the eye 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include a response capture device capable of measuring eye movement as disclosed in Galea in order to evaluate oculometric function in conjunction with vestibular function. When the vestibular system is not functioning properly it can lead to dizziness which can impact the visual system of the patient. Since the vestibular and visual systems are linked, it is likely that damage to at least one of these systems, would impact the other. By monitoring the eye movement in conjunction with their balance with an accelerometer as noted in FIGS. 1A-1C of Galea, the physician can determine whether or not the patient has a functioning vestibular system based on whether or not the patient’s balance is maintained during a moving visual field test.
In regard to claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Lattner discloses “The system recited in claim 11, wherein the feedback loop is used” [0051].
In regard to a feedback loop being used to control the physiological response, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasound stimulus from the ultrasonic generator in order to control the physiological response (i.e. function). Since the power/control device can receive the signal 
The combination of Lattner and Kappus does not teach that the feedback loop is used to “control eye movements”.
Galea teaches that the feedback loop is used to “control eye movements” [0040, 0033, and 0035].
In regard to eye movement, Galea discloses “To perform a vestibular ocular reflex (VOR) test, system 10 measures the motion of head 14 using accelerometer 28 and the motion of the eyes using at least one camera 30 when the user is presented a moving visual target and is instructed to follow the target without moving the head. Processor subsystem 26 is responsive to signals from accelerometer 28 and at least one camera 30 and performs the VOR test. The monitoring of eye movements with currently available video-Nystagmography technology which may be incorporated into at least one camera 30 allows for evaluation VOR” [0040]. Therefore, eye movement can be monitored by the system 10 through the use of at least one camera configured to evaluate vestibular ocular reflex (VOR). Since the “system 10 may also include a stimulation device 28” [0033], and the “tests for monitoring the function of an injured brain and/or vestibular system performed by system 10 may include […] a vestibular ocular reflex (VOR) test […] an otolith evaluation test, and a moving visual field test” [0035], under broadest reasonable interpretation, the ultrasonic generator (i.e. the stimulation device) could be activated (i.e. controlled) based on the result of the VOR or moving visual field test to control eye movements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include a response capture device capable of measuring eye movement as disclosed in Galea in order to evaluate oculometric function in conjunction with vestibular function. When the vestibular system is not .
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” as applied to claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 above, and further in view of Ball et al. US 6217508 B1 “Ball”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Lattner and Kappus does not teach “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle”. 
Ball teaches “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle” [Column 1, Line 41-47].
In regard to the focused ultrasonic generator directing ultrasonic energy toward a vestibular saccule to the substantial exclusion of a vestibular utricle, Ball discloses “Lernhardt et al. describes a sound-bridge for transferring ultrasonic vibratory signals to the saccule via the human skull and independent of the inner ear. Because the ultrasonic vibrations are transmitted directly to the bones of the skull, frequencies are used that are perceived by the saccule and not by the inner ear” [Column 1, Line 41-47]. By definition the vestibular utricle is located within the inner ear. Since the ultrasonic vibratory signals can be transmitted at frequencies that are perceived by the saccule and not by the inner ear (i.e. the vestibular utricle), under broadest reasonable interpretation, the focused ultrasonic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include directing ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle as disclosed in Ball in order to allow one of the vestibular otolith organs to be stimulated. By only stimulating one of the vestibular organs at a time, the physician can assess the functionality of the stimulated organ. Therefore, the physician can determine whether or not the saccule is functioning properly. Combining the prior art elements according to known techniques would yield the predictable result of stimulating the vestibular saccule such that its functionality can be assessed.
In regard to claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. Likewise, the combination of Lattner and Kappus does not teach “further comprising stimulating a vestibular saccule to a substantial exclusion of a vestibular utricle” [0018].
Ball teaches “wherein the focused ultrasonic generator is configured to direct ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle” [Column 1, Line 41-47].
In regard to the focused ultrasonic generator directing ultrasonic energy toward a vestibular saccule to the substantial exclusion of a vestibular utricle, Ball discloses “Lernhardt et al. describes a sound-bridge for transferring ultrasonic vibratory signals to the saccule via the human skull and independent of the inner ear. Because the ultrasonic vibrations are transmitted directly to the bones of the skull, frequencies are used that are perceived by the saccule and not by the inner ear” [Column 1, Line 41-47]. By definition the vestibular utricle is located within the inner ear. Since the ultrasonic vibratory signals can be transmitted at frequencies that are perceived by the saccule and not by the inner ear (i.e. the vestibular utricle), under broadest reasonable interpretation, the focused ultrasonic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include directing ultrasonic energy towards a vestibular saccule to a substantial exclusion of a vestibular utricle as disclosed in Ball in order to allow one of the vestibular otolith organs to be stimulated. By only stimulating one of the vestibular organs at a time, the physician can assess the functionality of the stimulated organ. Therefore, the physician can determine whether or not the saccule is functioning properly. Combining the prior art elements according to known techniques would yield the predictable result of stimulating the vestibular saccule such that its functionality can be assessed.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” as applied to claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 above, and further in view of Kirby US 20070167985 A1 “Kirby”. 
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Lattner and Kappus does not teach “further comprising a biometric tracking device configured to track a biometric attribute of a patient, wherein the focused ultrasonic generator is configured to activate in response to a detected biometric attribute”.
Kirby teaches “further comprising a biometric tracking device configured to track a biometric attribute of a patient, wherein the ultrasonic generator is configured to activate in response to a detected biometric attribute” [0035].
In regard to a biometric tracking device, Kirby discloses that the “Response module 34 may include one or more devices that detect one or more physiological functions of the patient and provides this information to power/control unit 36. […] examples of suitable devices for use with the present invention include devices capable of monitoring a vascular tone, a core temperature, a metabolic 
In regard to the ultrasonic generator being configured to activate in response to a detected biometric attribute, Kirby discloses “in order to elicit the desired response from the hypothalamus, response module 34 may monitor one or more physiological functions regulated by the hypothalamus in response to the stimulation applied to the vestibular system of the patient so that the response of the hypothalamus may be implemented in a feedback manner to "tune" the stimulation applied by vestibular stimulation system 30” [0059]. Since the stimulation that is applied to the vestibular system can be tuned in response to the one or more physiological functions monitored by the response module, under broadest reasonable interpretation, the ultrasonic generator is configured to activate in response to the detected biometric attribute.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include a biometric tracking device as disclosed in Kirby in order to control the activation of the ultrasonic generator. The hypothalamus secretes hormones which stimulate or inhibit specific functions within the body. Some of these functions include regulating heart rate and blood pressure as well as body temperature. The vestibular system influences the hypothalamus indirectly, thus a response of the hypothalamus to a given application of stimulation to the vestibular system may be a function of the individual brain functions of the patient [Kirby: 0059]. Therefore, by monitoring the biometric attributes, the functioning 
In regard to claim 15, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, combination of Lattner and Kappus does not teach “wherein the feedback loop is used to restore, amplify, or otherwise evoke vestibular sensation”.
Kirby teaches “wherein the feedback loop is used to restore, amplify, or otherwise evoke vestibular sensation” [0059, 0006].
In regard to the feedback loop, Kirby teaches “in order to elicit the desired response from the hypothalamus, response module 34 may monitor one or more physiological functions regulated by the hypothalamus in response to the stimulation applied to the vestibular system of the patient so that the response of the hypothalamus may be implemented in a feedback manner to "tune" the stimulation applied by vestibular stimulation system 30” [0059]. Since the stimulation applied to the vestibular system by the vestibular stimulation system can be tuned, under broadest reasonable interpretation, a feedback loop has to be present within the system. In this case the feedback is regulated by a control unit which “controls the vestibular stimulation element such that the stimulation applied by the vestibular stimulation element is adjusted based on the subjective input provided to the response module” [0006]. Additionally, since the stimulation can be tuned, under broadest reasonable interpretation, this tuning would restore, amplify, or otherwise evoke vestibular sensation within the patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus such that the feedback loop could be used to restore, amplify or otherwise evoke vestibular sensation as disclosed in Kirby in order to stimulate the vestibular system of a patient such that balance is maintained during head motion. . 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” as applied to claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 above, and further in view of Tyler et al. US 20150343242 A1 “Tyler”.
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the focused ultrasonic generator is configured to generate ultrasonic energy” [Abstract, 0034, 0035, 0042].
In regard to the system of claim 1, Lattner discloses “An apparatus and method in which the portions of the labyrinth are associated with the labyrinthine sense and/or the nerves associated therewith are stimulated to perform at least one of the following functions: augment or control a patient’s respiratory function, open the patient’s airway, induce sleep, and/or counteract vertigo” [Abstract]. In this case, since the “receptors of the labyrinth associated with the labyrinthine sense and/or the nerves or nerve branches associated with such receptors, including the saccule, utricle, semicircular canals, vestibular nuclei, vestibular nerve and its nerve branches” [0034], and these receptors are located within the inner ear, the apparatus and method can be applied to the vestibular otolith. Furthermore, since the “vestibular stimulating system 30 is a device that stimulates portions of the labyrinth […] to provide a therapeutic benefit to the patient” [0034], under broadest reasonable interpretation the vestibular stimulating system had to have assessed (i.e. diagnosed) the vestibular otolith function in order to provide a therapeutic benefit.

The combination of Lattner and Kappus does not teach that the ultrasonic energy generated by the focused ultrasonic generator is “at 1-10 MHz”.
Tyler teaches that the ultrasonic energy generated by the focused ultrasonic generator is “at 1-10 MHz” [0038, 0067].
In regard to the ultrasonic energy being between 1-10 MHz, Tyler discloses “The acoustic energy will typically have a frequency in the range from 100 KHz to 10 MHz” [0038]. This range of frequencies would include the range specified within the claim. Furthermore, Tyler discloses “Ultrasound can be defined as low or high intensity. In contrast to bioTU, ultrasound imaging generally employs high intensity (greater than about 1 W/cm2), high frequency ultrasound (greater than about 1 MHz)” [0067]. Since high frequency ultrasound is greater than about 1 MHz and the acoustic energy typically has a frequency in the range from 100 KHz to 10 MHz, under broadest reasonable interpretation, the ultrasonic generator can generate ultrasonic energy at 1-10 MHz”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus, such that it includes an ultrasonic generator capable of generating ultrasonic energy at 1-10 MHz as disclosed in Tyler in order to stimulate the vestibular system with high frequency ultrasound. Acoustic frequencies greater than about 1 MHz have been previously shown to be effective in ultrasound imaging and ultrasound 
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the focused ultrasonic generator is configured to generate ultrasonic energy” [Abstract, 0034, 0035, 0042].
In regard to the system of claim 1, Lattner discloses “An apparatus and method in which the portions of the labyrinth are associated with the labyrinthine sense and/or the nerves associated therewith are stimulated to perform at least one of the following functions: augment or control a patient’s respiratory function, open the patient’s airway, induce sleep, and/or counteract vertigo” [Abstract]. In this case, the “receptors of the labyrinth associated with the labyrinthine sense and/or the nerves or nerve branches associated with such receptors, including the saccule, utricle, semicircular canals, vestibular nuclei, vestibular nerve and its nerve branches” [0034], and these receptors are located within the inner ear, the apparatus and method can be applied to the vestibular otolith. Furthermore, since the “vestibular stimulating system 30 is a device that stimulates portions of the labyrinth […] to provide a therapeutic benefit to the patient” [0034], under broadest reasonable interpretation the vestibular stimulating system had to have assessed (i.e. diagnosed) the vestibular otolith function in order to provide a therapeutic benefit.
In regard to an ultrasonic generator being configured to generate ultrasonic energy, Lattner discloses “As shown in FIG. 1, vestibular stimulating system 30 includes the following components: a stimulation element 32 that performs the actual stimulation of the tissue” [0035]. Furthermore, Lattner discloses “The present invention also contemplates stimulating the vestibular area or specific sites 
The combination of Lattner and Kappus does not teach that the ultrasonic energy generated by the focused ultrasonic generator is “at 5 MHz”.
Tyler teaches that the ultrasonic energy generated by the focused ultrasonic generator is “at 5 MHz” [0077].
In regard to the ultrasonic energy being at 5 MHz, Tyler discloses “The acoustic frequency for bioTU is generally greater than about 100 kHz and less than about 10 MHz (205, 303, FIGS. 2 and 3), i.e. generally greater than about 100 kHz and less than about 10 MHz” [0077]. In this case the bioTU represents the ultrasonic generator and since the acoustic frequency can be generally greater than 100 kHz and less than 10 MHz under broadest reasonable interpretation, the ultrasonic energy can be generated at 5 MHz. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus, such that it includes an ultrasonic generator capable of generating ultrasonic energy at 5 MHz as disclosed in Tyler in order to stimulate the vestibular system with high frequency ultrasound. Acoustic frequencies greater than about 1 MHz have been previously shown to be effective in ultrasound imaging and ultrasound neuromodulation [Tyler: 0068]. Therefore, since neuromodulation and the vestibular system are closely linked, under broadest reasonable interpretation, applying ultrasonic energy at frequencies between 1-10 MHz (i.e. at 5 MHz) would stimulate the vestibular system. Additionally, one skilled in the art could determine which frequencies within this range provide the optimal stimulation to the vestibular system through measuring the sway, balance etc. of the patient in response to stimulation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lattner et al. US 20080275513 A1 “Lattner” and Kappus et al. US 20160057525 A1 “Kappus” as applied to claims 1, 3, 5, 7 11, 14, 16-17 and 19-20 above, and further in view of Budagher US 201602132248 A1 “Budagher”.
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Lattner teaches “wherein the feedback loop is used” [0051].
In regard to a feedback loop to control the physiological response, Lattner discloses “The power/control device preferably also includes a processor that is capable of receiving signals from sensor 34 and controlling the application of stimulation energy, i.e., the shape, time, frequency, and/or amplitude of the pulses applied to the stimulation element, based on the input signals from sensor 34 to achieve the desired physiological function” [0051]. In this case, the sensor 34 (i.e. the capture device) captures a signal and is capable of communicating that signal to the power/control device. Additionally, this power/control device can control the application of stimulation energy, therefore the power/control device can adjust the ultrasound stimulus from the ultrasonic generator in order to control the physiological response (i.e. function). Since the power/control device can receive the signal from the capture device and control the application of stimulation energy applied by the stimulation element, under broadest reasonable interpretation, the power/control device is capable of acting as a feedback loop.
The combination of Lattner and Kappus does not teach that the feedback loop is used “to treat orthostatic intolerance”.
Budagher teaches that the feedback loop is used “to treat orthostatic intolerance” [0072, 0043].
In regard to orthostatic intolerance, Budagher discloses “Orthostatic intolerance is a condition where specific positions of the body cause an excessive increase, decrease, or fluctuations in blood pressure or heart rate. […] One mechanism to rehabilitate this system is the use of vestibular input through the otolithic system to recalibrate the system so changes of position do not elicit an aberrant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Lattner and Kappus so as to include the feedback loop controlling the treatment of orthostatic intolerance as disclosed in Budagher in order to recalibrate the vestibular system such that the patient does not experience extreme shifts in blood pressure or heart rate as a result of the patient moving from a lying or sitting position to a standing position. This excessive shift in blood pressure or heart rate could cause the patient to experience dizziness, vertigo, and/ or a loss of balance. These symptoms could make the patient more prone to fall. Therefore, controlling the feedback loop (i.e. the power/control device) such that it causes the ultrasonic generator to stimulate the vestibular system such that it treats orthostatic intolerance would reduce the possibility of the patient experiencing a fall. 
Response to Arguments
Applicant’s arguments, see Remarks page 6-12, filed on 04/05/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kappus et al. US 20160057525 A1 “Kappus”, Ball et al. US 6217508 B1 “Ball” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
:
Tyler US 20120289869 A1 “Tyler”
Tyler is pertinent to the applicant’s disclosure because it recites “A focusing element, such as a metamaterial, may be used in conjunction with one or more transducers, and/or with phased arrays of transducers in order to focus or direct ultrasound waves […]” [0067].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793